Case 2:19-cr-O0090-LMA-JVM Document 21 Filed 07/30/19 Page 1of5
U.S. DISTRICT COURT
EASTERN DISTRICT OF
FLED 9 - 30- 2017 @)
WILLIAM W. BLEVINS
CLERK
U.S. Department of Justice

United States Attorney
Eastern District of Louisiana

 

 

Sharan E, Lieberman The Poydras Center Telephone: 304-680-3129
Assistant United States Attorney 650 Poydras Street, Suite 1600 Fax: 504-589-3602
New Orleans, Louisiana 70130

July 30, 2019

Honorable Lance M. Africk
United States District Judge
Eastern District of Louisiana
500 Poydras Street

New Orleans, Louisiana 70130

Re: United States v. Kenneth Charity
Criminal Docket No. 19-90 “1”

Dear Judge Africk:

In compliance with the holding of Bryan vy. United States, 492 F.2d 775 (Sth Cir. 1974),
and with Rule 11 of the Federal Rules of Criminal Procedure, the Government wishes to
acknowledge the following agreement between the Government and Kenneth Charity, the
defendant, in the above-captioned proceeding. Defendant’s undersigned counsel, Dylan Utley,
have reviewed the terms of this agreement and have been advised by the defendant that the
defendant fully understands the terms of this agreement.

The Government has agreed that should the Court accept the defendant’s plea of guilty to
Count One to the Bill of Information or Indictment, it will not charge the defendant in the Eastern
District of Louisiana with any other federal criminal violations arising out of the conduct outlined
in the Bill of Information or Indictment and factual basis, as long as the defendant has truthfully
informed law enforcement officials of the full and complete details of those crimes prior to his
guilty plea in this case. The defendant understands that this does not apply to crimes of violence
that the defendant may have committed. The defendant further agrees to waive indictment by a
federal grand jury, if he is charged by Bill of Information.

The parties agree that this plea agreement was entered into pursuant to Rule 11(c)(1)(B) of
the Federal Rules of Criminal Procedure. Based on the information known to the Government as
of the date of this agreement’s execution, the Government and the defendant recommend a
Guideline Range of 63-78 months as the appropriate sentencing range, based on a Total Offense
Level of 26, as calculated below:

Page 1 of 5
AUSA

Defendant’ ]A—
Defense Counsel #2 —
Case 2:19-cr-O0090-LMA-JVM Document 21 Filed 07/30/19 Page 2 of 5

 

 

 

 

 

 

 

 

Guidelines Points
Base Offense Level,§2B1.1(a)(1) 7

Loss of more than $9,500,000, §2B1.1(b)(1)(K) 20
Receipt of more than $1,000,000 from a financial institution, §2B1.1(b)(17)(A) 2
Adjusted Offense Level 29
Acceptance of Responsibility, §3E1.1 30
Final Offense Level 26

 

 

 

The defendant further understands that the maximum penalty defendant may receive should
his plea of guilty be accepted is 30 years of imprisonment and/or a fine of $1,000,000 or the
greater of twice the gross gain to the defendant or twice the gross loss to any person under Title
18, United States Code, Section 3571.

It is also understood that the restitution provisions of Sections 3663 and 3663A of Title 18,
United States Code, will apply. The defendant agrees that any restitution imposed will be non-
dischargeable in any bankruptcy proceeding and that defendant will not seek or cause to be sought
a discharge or a finding of dischargeability as to the restitution obligation. The defendant further
acknowledges and understands that, notwithstanding any payment schedule imposed at sentencing
or during probation or supervised release, restitution is due and payable in full immediately upon
entry of the judgment of conviction.

Further, the defendant understands that a mandatory special assessment fee of $100.00
shall be imposed under the provisions of Section 3013 of Title 18, United States Code. This special
assessment must be paid on the date of sentencing. Failure to pay this special assessment may
result in the plea agreement being void.

The defendant further understands that the Court, in imposing a sentence of a term of
imprisonment, may include as part of the sentence a requirement that the defendant be placed on
a term of supervised release after imprisonment for a period of up to five years pursuant to Title
18, United States Code, Section 3583. Supervised release is a period following release from prison
during which defendant’s conduct will be monitored by the Court or the Court’s designee.
Defendant fully understands that if defendant violates any of the conditions of supervised release
that the Court has imposed, defendant’s supervised release may be revoked and defendant may be
ordered by the Court to serve in prison all or part of the term of supervised release.

Defendant understands that Title 18, United States Code, Section 3742 and Title 28, United
States Code, Section 1291, may give a criminal defendant the right to appeal his conviction,

 

' The United States agrees to move for the third point under U.S.S.G. § 3E1.1 at sentencing,
provided that the defendant does not withdraw his guilty plea and abides by the provisions of this
plea agreement through sentencing. The defendant understands that he will receive points for
acceptance of responsibility as long as he continues to comply with the United States Sentencing

Guidelines for the guideline credit.
Page 2 of 5
AUSA

Defendant (é Cc
Defense Counsel_ge#-e—
Case 2:19-cr-00090-LMA-JVM Document 21 Filed 07/30/19 Page 3 of5

sentence, restitution, fine, and judgment imposed by the Court. Defendant also understands that he
may have the right to file collateral challenges to his conviction and sentence, and judgment,
including but not limited to rights provided by Title 28, United States Code, Sections 2255 and
2241, Rule 60 of the Federal Rules of Civil Procedure, Rule 36 of the Federal Rules of Criminal
Procedure, and writs of coram nobis and audita querela. Defendant further understands that Title
18, United States Code, Section 3582(c)(2), may allow the Court to grant a sentencing reduction
to the defendant if the defendant has been sentenced to a term of imprisonment based upon a
sentencing range that has been subsequently lowered by the United States Sentencing Commission
and determined to apply retroactively to defendants who already have been sentenced to a term of
imprisonment.

Acknowledging these rights, subject only to the exceptions indicated in subsection (d)
below, the defendant, in exchange for the promise(s) and agreement(s) made by the United States
in this plea agreement, knowingly and voluntarily:

a. Waives and gives up any right to appeal or contest his guilty plea, conviction,
sentence, fine, supervised release, and any restitution imposed by any judge under any applicable
restitution statute, including but not limited to any right to appeal any rulings on pretrial motions
of any kind whatsoever, as well as any aspect of his sentence, including but not limited to any and
all rights which arise under Title 18, United States Code, Section 3742 and Title 28, United States
Code, Section 1291;

b. Waives and gives up any right to appeal any order, decision, or judgment arising
out of or related to Title 18, United States Code, Section 3582(c)(2) imposed by any judge and
further waives and gives up any right to challenge the manner in which his sentence was
determined and to challenge any United States Sentencing Guidelines determinations and their
application by any judge to the defendant’s sentence and judgment;

Gs Waives and gives up any right to challenge his sentence collaterally, including but
not limited to any and all rights which arise under Title 28, United States Code, Sections 2255 and
2241, Rule 60 of the Federal Rules of Civil Procedure, Rule 36 of the Federal Rules of Criminal
Procedure, writs of coram nobis and audita querela, and any other collateral challenges to his
sentence of any kind; and

d. The defendant specifically does not waive, and retains the right to bring a direct
appeal of any sentence imposed in excess of the statutory maximum. The defendant also retains
the right to raise a claim of ineffective assistance of counsel in an appropriate proceeding.

The defendant further waives any right to seek attorney’s fees and/or other litigation
expenses under the “Hyde Amendment,” Title 18, United States Code, Section 3006A and the
defendant acknowledges that the Government’s position in the instant prosecution was not
vexatious, frivolous or in bad faith.

The defendant understands that any discussions with defendant’s attorney or anyone else
regarding sentencing guidelines are merely rough estimates and the Court is not bound by those

Page 3 of 5
AUSA
Defendant ca
Defense Counsel A@¢*
Case 2:19-cr-00090-LMA-JVM Document 21 Filed 07/30/19 Page 4of5

discussions. The defendant understands that the sentencing guidelines are advisory and are not
mandatory for sentencing purposes. The defendant understands the Court could impose the
maximum term of imprisonment and fine allowed by law, including the imposition of supervised
release. The defendant is also aware that in determining a fair and just sentence, the Court has the
authority and discretion, pursuant to Title 18, United States Code, Sections 3553 and 3661 and the
United States Sentencing Guidelines, to consider any and all “relevant conduct” that the defendant
was involved in, the nature and circumstances of the offenses, and the history and characteristics
of the defendant.

In an effort to resolve this matter in a timely fashion and show good faith, the defendant
agrees to knowingly, voluntarily, and expressly waive his rights pursuant to Rule 410(a) of the
Federal Rules of Evidence upon signing this plea agreement and the factual basis. The defendant
understands and agrees that in the event the defendant violates the plea agreement, withdraws his
decision to plead guilty, his guilty plea is later withdrawn or otherwise set aside, any statements
made by the defendant to law enforcement agents or an attorney for the prosecuting authority
during plea discussions, any statements made by the defendant during any court proceeding
involving the defendant’s plea of guilty, including any factual bases or summaries signed by the
defendant, and any leads from such statements, factual bases or summaries, shall be admissible for
all purposes against the defendant in any and all criminal proceedings.

The defendant agrees to forfeit to the United States any right, title, and interest in all assets
subject to forfeiture under the notice(s) of forfeiture contained in the charging document, including
property specified in any bill of particulars and property previously seized by the government for
administrative, civil, or criminal forfeiture. The defendant further consents to the filing of a motion
for a preliminary order forfeiting such property and any dollar amount specified in the notice(s) of
forfeiture or bill of particulars, and the defendant confesses the requisite nexus between the
property and the charge(s) of conviction. The defendant hereby withdraws any petition for
remission or claim for such property and further waives any right to contest or appeal the
government’s forfeiture proceedings for any reason, including on grounds that the forfeiture
constitutes an unconstitutionally excessive fine or punishment, and in any manner, including by
claim, petition, appeal, or collateral attack.

The defendant further agrees to submit to interviews whenever and wherever requested by
law enforcement authorities regarding all assets currently or previously within defendant’s
possession. It is also understood that defendant will provide any and all financial information and
documentation requested by the government, agrees to voluntarily execute a complete and
thorough Financial Statement of Debtor, and further agrees to provide the requested List of Items
that is attached to the Financial Statement. The defendant understands this information may be
provided to a representative of any victim of this offense.

The defendant recognizes that any criminal monetary penalty, whether special assessment,

criminal fine, or restitution, that is owed as a result of his conviction will be immediately submitted
to the Treasury Offset Program. The defendant waives any objection to his inclusion in the

Treasury Offset Program.
Page 4 of 5
AUSA
Defendant _}CC _

Defense Counsel Be
Case 2:19-cr-00090-LMA-JVM Document 21 Filed 07/30/19 Page 5of5

The defendant understands that the statements set forth above and in the attached SEALED
document (Attachment “A”) represents defendant’s entire agreement with the Government; there
are not any other agreements, letters, or notations that will affect this agreement.

7/30 / 208
UTLEY “ Daté
Attorney for Defendant

 

v

KENNETH CHARITY Date
Defendant

Very truly yours,

MICHAEL M. SIMPSON
Attorney for the United States
Acting Under the Authority Conferred

Dee fe

(SHARAN E. LIEBERMAN Date
MATTHEW R. PAYNE

NICHOLAS D. MOSES

RYAN MCLAREN

Assistant United States Attorneys

Kennet h Chav ty Ws 30 [20 1&

Page 5 of 5
